                                          Case 4:19-cv-05494-PJH Document 30 Filed 05/12/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH DEAN DAWSON,                           Case No. 19-cv-05494-PJH
                                                       Petitioner,
                                   8
                                                                                        ORDER DISMISSING PETITION WITH
                                                v.                                      LEAVE TO AMEND
                                   9

                                  10     THE PEOPLE OF CALIFORNIA,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a California prisoner, proceeds pro se with a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The amended petition/motion to stay was dismissed with

                                  15   leave to amend. Petitioner has filed a second amended petition.

                                  16                                        BACKGROUND

                                  17          Petitioner was sentenced to 20 years in prison after he pleaded no contest to three

                                  18   counts of second-degree robbery. People v. Dawson, No. H041904, 2016 WL 758786, at

                                  19   *1 (Cal. Ct. App. Feb. 26, 2016). The California Court of Appeal affirmed his conviction

                                  20   on February 26, 2016. Id. Petitioner did not seek review with the California Supreme

                                  21   Court. In 2019 petitioner filed habeas petitions with the Santa Clara County Superior

                                  22   Court, California Court of Appeal and California Supreme Court. Petition (Docket No. 10)

                                  23   at 3-4. The petitions were all denied in 2019.

                                  24          STANDARD OF REVIEW

                                  25          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  26   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  27   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  28   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet
                                          Case 4:19-cv-05494-PJH Document 30 Filed 05/12/20 Page 2 of 4




                                   1   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                   2   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                   3   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                   4   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                   5   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                   6   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                   7   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                   8   1970)).

                                   9          LEGAL CLAIMS
                                  10          The previous petitions were dismissed with leave to amend for petitioner to

                                  11   address the timeliness of this petition and to set forth his claim or claims. In this second

                                  12   amended petition, petitioner presents many arguments regarding why he was unable to
Northern District of California
 United States District Court




                                  13   seek review in the California Supreme Court on direct review and why he is entitled to

                                  14   tolling. However, petitioner failed to set forth what claims were later exhausted in state

                                  15   court and what claims he wishes to proceed with in this court. The second amended

                                  16   petition is dismissed with leave to amend. If petitioner files a third amended complaint he

                                  17   must clearly and plainly set forth his claims. He must also show that these claims were

                                  18   presented to the California Supreme Court. This is the final amendment that will be

                                  19   permitted.

                                  20          Petitioner is also informed that if he seeks resentencing similar to his arguments in

                                  21   state court, he is not entitled to relief because the state courts have already denied his

                                  22   requests. To the extent petitioner claims that California law has been violated, any such

                                  23   claim is dismissed because federal habeas relief is not available for state law errors. A

                                  24   “federal court may issue a writ of habeas corpus to a state prisoner ‘only on the ground

                                  25   that he is in custody in violation of the Constitution or laws or treaties of the United

                                  26   States.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (citations omitted).

                                  27          If petitioner seeks a stay, he must present arguments why he is entitled to a stay.

                                  28   In Rhines v. Weber, 544 U.S. 269 (2005) the United States Supreme Court found that a
                                                                                        2
                                           Case 4:19-cv-05494-PJH Document 30 Filed 05/12/20 Page 3 of 4




                                   1   stay and abeyance of a mixed federal petition should be available only in the limited

                                   2   circumstance that good cause is shown for a failure to have first exhausted the claims in

                                   3   state court, that the claim or claims at issue potentially have merit and that there has

                                   4   been no indication that petitioner has been intentionally dilatory in pursuing the litigation.

                                   5   Rhines, supra, at 277-78.

                                   6          In the alternative, petitioner may file a motion for a stay pursuant to the three-step

                                   7   procedure outlined in Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) and King v. Ryan, 564

                                   8   F.3d 1133 (9th Cir. 2009).1 A petitioner seeking to avail himself of the Kelly three-step

                                   9   procedure is not required to show good cause, as under Rhines, but rather must show

                                  10   that the amendment of any newly exhausted claims back into the petition satisfies both

                                  11   Mayle v. Felix, 545 U.S. 644, 655 (2005), by sharing a “common core of operative facts”

                                  12   and Duncan v. Walker, 533 U.S. 167 (2001), by complying with the statute of limitations.
Northern District of California
 United States District Court




                                  13   King, 564 F.3d at 1141-43 (finding district court’s dismissal of unexhausted claims was

                                  14   improper because petitioner was not required to show good cause to avail himself of the

                                  15   Kelly three-part procedure but affirming the dismissal as harmless because the

                                  16   unexhausted claims did not relate back to the claims in the original petition that were fully

                                  17   exhausted at the time of filing). However, no statute of limitations protection is imparted

                                  18   by such a stay, nor are exhausted claims adjudicated during the pendency of such a stay.

                                  19                                              CONCLUSION

                                  20          1.     The second amended petition is DISMISSED with leave to amend. A third

                                  21   amended petition must be filed no later than June 12, 2020, and carry the words

                                  22   AMENDED PETITION on the first page. Failure to amend within the designated time will

                                  23   result in the dismissal of the petition.

                                  24          2.     Petitioner must keep the court informed of any change of address and must

                                  25
                                       1
                                  26    “Pursuant to the Kelly procedure, (1) a petitioner amends his petition to delete any
                                       unexhausted claims; (2) the court stays and holds in abeyance the amended, fully
                                  27   exhausted petition, allowing the petitioner the opportunity to proceed to state court to
                                       exhaust the deleted claims; and (3) the petitioner later amends his petition and re-
                                  28   attaches the newly-exhausted claims to the original petition.” King v. Ryan, 564 F.3d at
                                       1134 (citing Kelly, 315 F.3d at 1070-71).
                                                                                     3
                                          Case 4:19-cv-05494-PJH Document 30 Filed 05/12/20 Page 4 of 4




                                   1   comply with the court's orders in a timely fashion. Failure to do so may result in the

                                   2   dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                   3   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule

                                   4   41(b) applicable in habeas cases).

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 12, 2020

                                   7

                                   8                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                   9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
